Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2 and 4 have been amended.  
Claims 3, 5, 8, and 9 are original claims.  
Claims 1, 6, 7, and 10-11 have been previously presented.  
Claims 1-11 are currently pending in the application and are considered below.
Response to Arguments
	Applicant’s arguments on pages 7-13, filed on 1/13/22, have been fully considered but they are not persuasive. Applicant notes, on page 7, that claims 2 and 4 have been amended and claims 1-11 are presently pending. 	
	Applicant’s arguments are fully considered, but are unpersuasive.
Specifically regarding Applicant’s arguments:
35 U.S.C. 112(a) Rejections:
	Applicant notes, on page 7, that claim 2 was rejected under 35 U.S.C. § 112(a). Applicant notes, on pgs. 7-8, that claim 2 has been amended and requests withdrawal of the rejection under 35 U.S.C. 112(a). In view of the amended claims, the rejection under 35 U.S.C. 112(a) is withdrawn.
35 U.S.C. 101 Rejections:
	Applicant notes, on page 8, that claims 1-11 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. Applicant argues, on pages 8-10, that the Examiner’s response to Applicant’s Remarks filed 7/12/21, did not completely address Applicant’s arguments, particularly with respect to Applicant’s arguments related to Examples 38 and 41 of the USPTO’s Subject Matter Eligibility Examples. As noted by Applicant on page 11 of Applicant’s Remarks dated 7/12/21, Applicant’s arguments were not directed to traversing the rejection of the prior claims, but Applicant’s arguments were directed to a rejection under 35 U.S.C. 101 being inapplicable to the amended claims filed 7/12/21. The Examiner notes the substance of Applicant’s arguments from Applicant’s Remarks dated 7/12/21, are directed to aspects of the amended claims filed 7/12/21, and were addressed in the new rejections under 35 U.S.C. 101 of the claims filed 7/12/21 in the Office Action dated 11/4/21.
Applicant argues, on pages 8-10 of Applicant’s Remarks dated 1/13/22, that, while not repeated in the interest of brevity, the traversal of rejections under 35 U.S.C. 101 from Applicant’s Remarks dated 7/12/21 applies to the amended claims filed 1/13/22.
	The Examiner notes, as discussed in the response to arguments of the Office Action dated 11/4/21 (pg. 3), as noted by the 2014 IEG, which has been incorporated into the MPEP, examples are intended to be illustrative only, and other fact patterns may have different eligibility outcomes.
	The Examiner references, below, Applicant’s Remarks dated 7/12/21, which were not repeated in the interest of brevity.
	Regarding Applicant’s arguments with respect to Step 2A – Prong One
	Applicant notes, on page 12, that the Examiner described the abstract idea as comprising Mathematical Concepts, and Applicant argues, on page 12, that, “This position is respectfully traversed because the claims of the present application do not fall within any of the groupings enumerated in the 2019 101 Guidelines.” The Examiner has withdrawn this grouping from the rejection; therefore, these arguments are moot.  
	
	Regarding Certain Methods of Organizing Human Activity:
	Applicant continues by arguing, on pages 13-15, that the Examiner does not provide any supporting rationale for the unsupported conclusion as to how the instant claims comprise an abstract idea similar to Certain Methods of Organizing Human Activity, and references the PTAB decision for Application 14/062,126.
Initially, the Examiner notes Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The abstract idea illustrated above is similar to commercial interactions and managing personal behavior or relationships or interactions between people in that the limitations comprise functions associated with commercial interactions (agreements/business relations) and following rules or instructions as related to registering devices and/or components to manage the devices and/or components that can be used by the plurality of economic entities (i.e., registering devices and/or components to manage the devices and/or components, storing information associated with the entities, information associated with the registered goods, and quantities associated with the registered goods, calculating values of the registered goods based on at least the information identifying the goods, outputting calculated values as usable values, and outputting stored goods registered as shared goods).
	Therefore, the claims are directed to an abstract idea comprising certain methods of organizing human activity.
	On page 14, Applicant argues that the Examiner does not consider the claims as a whole.  Examiner notes that the claims are explicitly considered as a whole in the 101 rejection (see below).
Additionally, regarding Applicant’s arguments as related to Application 14/062,126, the Examiner notes the PTAB found that those claims are clearly directed to improvements in which a computer data management system that interfaces the automated data collection and review computer with the database management
computer using an iterative validating interface and a messaging system that causes the database management computer to ingest data when it has been determined to be conforming by the iterative validating interface. First, Examiner notes that this case is non-precedential and not binding on the Examiner.  The Examiner notes the instant claims are not analogous to the claims of Application 14/062,126 because 14/062,126 is directed to improvements to a computer data management system while the instant case is directed to economic entities sharing registered goods.
	Regarding Applicant’s arguments that the Examiner has not given appropriate consideration to the practical application of the claims on page 15, Examiner notes that a practical application can be shown by a technical problem and/or solution or an improvement in technology.  Applicant has not provided evidence that the claims are directed to a technical problem and/or solution or an improvement in technology.  Examiner further addresses this below.
	Additionally, regarding Applicant’s arguments that the claims involve a specific and novel combination of features in which particular advantages directly result from the specifically claimed features and the use of the claimed features provide specific technological improvements over conventional value management server devices and methodologies that cannot be characterized as involving a fundamental economic concept or commercial and legal interaction, the Examiner respectfully disagrees.
	The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology (MPEP 2106.04(a)). The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP 2106.05(a)). The Examiner is unable to identify a technical problem or a technical solution to a technical problem. The Examiner is unable to identify a disclosure of an improvement in the functioning of a computer, an improvement to another technology or field.	
	The Applicant further argues that the claims do not recite a certain method of organizing human activity because the claims do not involve a fundamental economic concept.  Examiner notes that the grouping of “fundamental economic concept” is a sub-grouping within certain methods of organizing human activity, which Examiner did not rely upon in the rejection.
	Regarding Mental Processes:
	Applicant continues by arguing, on pages 16-20, that the claimed features of the present application do not cover features that could practically be performed in the human mind, and argues, “It is evident that the subject features recited in both the previous form of claim 1, and especially as amended in this paper, could not practically be performed in the human mind without the associated hardware and the assistance of a special purpose computer programmed to apply the specialized algorithms disclosed in the specification of the present application and recited in the claims,” and, “It is evident from reviewing, for example, the processes and algorithms disclosed at this portion of the specification of the present application that such an analysis would require the aid of a special purpose computer programmed to apply the specialized algorithms disclosed in the specification of the present application.” The Examiner notes references to the disclosure of the specification do not provide persuasive support for the claimed features not being able to be interpreted as comprising mental processes. Additionally, the Examiner notes Applicant has not provided an argument of any particular element of the abstract idea not being able to fall within the grouping of a mental process.
	Regarding Mental Processes, the Examiner notes, under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., registering devices and/or components to manage the devices and/or components, storing information associated with the entities, information associated with the registered goods, and quantities associated with the registered goods, calculating values of the registered goods based on at least the information identifying the goods, outputting calculated values as usable values, and outputting stored goods registered as shared goods). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
	As such, the claims are directed to an abstract idea comprising mathematical concepts, certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Regarding Applicant’s arguments with respect to STEP 2A – Prong Two
	Applicant argues, on pages 20-26, that it is evident that the Examiner did not follow the 2019 101 Guidelines in that instead of referring to only certain alleged "additional elements" of claim 1 of the present application, the Examiner refers to all of the features of the "value management server" of claim 1, and due to the broad assertion of the Examiner wherein the Examiner alleges that the entire value management server of claim 1 "performing the steps are recited at a high-level of generality ... such that it amounts no more than mere instructions to apply the exception using a generic computer component." The Examiner respectfully disagrees.
	As noted in the office action in the rejections under 35 U.S.C. 101, regarding Eligibility Step 2A, Prong Two, the mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the additional elements do not amount to significantly more than the abstract idea.  The claims recite additional elements of: a value management server comprising a plurality of units to perform functions, using a computer to perform the steps of the claimed method, and a non-transitory computer readable medium recording a program that makes a computer function as a means to perform the claimed functions in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “The spare part sharing system 100 includes the server 1 (serving as a value management server) and terminals 4 (4A, 4B, 4C, . . .),” (0034), “The server 1 and the terminals 4 are connected together through a network N so as to be able to communicate with each other. The network N is, for example, the Internet, a VPN (Virtual Private Network), or a public telephone network. There is no limitation to a specific communication method in the network N, which one of a wired connection and a wireless connection is used, and the like,” (0035), “The terminal 4 is, for example, a personal computer (PC) that is owned by each enterprise. The terminal 4 may be a portable terminal such as a tablet terminal or a smartphone. The terminal 4 includes a control unit, a storage unit, an input unit, a display unit, a communication unit, and the like,” (0051), “The devices included in the spare part sharing system 100 described above can be individually realized by hardware, software or a combination thereof,” (0052), “The programs used in the present invention are stored with various types of non-transitory computer readable media and can be supplied to a computer. The non-transitory computer readable media include various types of tangible storage media,” (0076), and the specification describes the system and components in broad, functional terms (0009-0017, 0019, 0020, 0033, 0036-0047, 0056-0062, 0069, 0079, 0080, Fig. 1, Fig. 2).
	The use of broad, functional terms used to disclose the additional elements illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected, analyzed, transmitted, or received being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Applicant references Ex Parte Smith PTAB decision as an example of finding that the subject claim includes additional elements that integrate the judicial exception into a practical application. Regarding Ex Part Smith, the Examiner notes PTAB found: 
These limitations, under their broadest reasonable interpretation, recite the fundamental economic practice of derivative trading because the limitations all recite the operations that would ordinarily take place in a derivatives trading environment. (pg. 7) 
Having determined that the claims recite a judicial exception, our analysis under the Memorandum turns now to determining whether there are "additional elements that integrate the judicial exception into a practical application." See MPEP § 2106.05(a}-(c), (e}-(h). Appellants' claim 1 recites various computer-related limitations, including a "hybrid exchange system," a "communication network and order routing system," an "electronic trade engine," an "electronic book database," and an "electronic reporting system." Although these computer-related limitations are not wholly generic in nature and are specific to electronic derivatives trading, they are described at a high level in the Specification without any meaningful detail about their structure or configuration. As such, we do not find the computer-related limitations are sufficient to integrate the judicial exception into a practical application.
However, claim 1 also recites additional limitations which focus on addressing problems arising in the context of a hybrid derivatives trading system in which trades are made both electronically and on a trading floor (i.e., "in the pits"). These limitations include: (1) "delaying automatic execution of the new quote and the order, and starting a timer," (2) while "delaying automatic execution" of the order, and "before expiration of the timer," receiving a second matching quote "wherein the second quote matches the respective price of the public customer order," and (3) "allocating the order between the first and second in-crowd market participants at the electronic trade engine, wherein the order is not executed until expiration of the timer."
We conclude that these limitations integrate the recited judicial exception of derivative trading into a practical application. In particular, these additional elements limit the conventional practice of automatically executing matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time. This delay allows for other matching orders to be received from the in-market participants so that the order can be allocated between the first and second and executed upon expiration of the delay period.
	As explained in the Specification, "[ t ]he purpose of the temporary restraint on execution is to allow a preset grace period within which other incrowd market participant quotes or orders [ may be] submitted at the best price represented by the new in-crowd market participant quote." Spec. ¶ 55. The Specification further explains "[a]dvantages of temporarily restraining this type of trade include[] encouraging more in-crowd market
participants to quote at the best price and the removal of any communication or computer hardware advantage among the in-crowd market participants." Id. Thus, the use of the claimed timing mechanisms and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems.

	Similar to the discussion above regarding referenced Examples and PTAB findings, the instant claim limitations are not analogous to the limitations at issue in Ex Parte Smith. Additionally, regarding Applicant’s assertion that advantages directly result from the specified claim features, as discussed above, the Examiner is unable to identify a technical problem or a technical solution to a technical problem. The Examiner is unable to identify a disclosure of an improvement in the functioning of a computer, an improvement to another technology or field.	
	Regarding Applicant’s arguments regarding the claim limitations not monopolizing the abstract idea, the Examiner notes that the courts do not use preemption as a stand-alone test for eligibility. See, e.g., buySAFE, 765 F.3d at 1355; Ultramercial, 772 F.3d at 716.  Instead, questions of preemption are inherent in the two-part framework from Alice and Mayo already incorporates preemption where appropriate.  Therefore, although claims may not 100% preempt every application of the abstract idea, the claim still needs to be analyzed to determine whether it recites “significantly more” than the abstract idea. Applicant is referred to the 35 U.S.C. 101 section for a complete discussion of the 101 analysis as related to the amended claims.
	Regarding Applicant’s arguments regarding Inventive Concept – Step 2B of 2019 101 Guidelines
	Applicant references Berkheimer and argues, on pages 26-28, that the additional limitations of the claims are not well-understood, routine, conventional activity in the field, but provide an inventive concept because the elements of the claims do not perform routine or conventional activities previously known to the industry, and that the additional features add significantly more than any alleged judicial exception and provide specific technological improvements over conventional value management server devices and methodologies.
	The Examiner notes the guidance in the Berkheimer memo is applicable when an examiner asserts, in a Step 2B analysis, that an element (or combination) is well-understood, routine, conventional activity. See MPEP 2106.05(d) The Examiner notes the rejections under 35 U.S.C. 101 do not rely on the Examiner arguing the elements comprise well-understood, routine, conventional activity.
	Regarding Applicant’s repeated assertion that the features of the claims comprise specific technological improvements, the discussion above applies here, as well. The Examiner is unable to identify a disclosure of an improvement in the functioning of a computer, an improvement to another technology or field.		
Applicant’s arguments are fully considered, but are not persuasive.
35 U.S.C. 103 Rejections:
	Applicant notes, on page 10, that: claims 1, 3-5, and 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Brennan (US 2009/0299802), in view of Peterson (US 6,324,522), and further in view of Celia (WO 2020/092426); Claims 2 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Brennan, in view of Peterson, in view of Celia, and further in view of Rangarajan (US 2009/0063251); 10Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Brennan, in view of Peterson, in view of Celia, and further in view of Chowdhary (US 2007/0250398); and Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Brennan, in view of Peterson, in view of Celia, in view of Chowdhary, and further in view of Rangarajan. 
	Applicant notes, on pages 11-12 of Applicant’s Remarks filed 1/13/22, that an English language translation of WO 2020/092426, dated 11/4/12, has been provided to overcome the date of a reference relied upon by the Examiner.
	The Examiner notes the current rejections under 35 U.S.C. 103 rely on a new combination of prior art.
	Applicant’s arguments are fully considered, but are not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-11, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-9 are directed towards a server (i.e., manufacture), claim 10 is directed towards a method (i.e., process), and claim 11 is directed towards a non-transitory computer readable medium (i.e., a manufacture). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, claims 1-11 are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 10, and 11 are substantially similar and recite a judicial exception illustrated by:
	register devices and/or components possessed by a plurality of economic entities as registered goods that can be used by all the economic entities and 
	manage the devices and/or components, 
	store at least identification information of the economic entities and identification information and quantities of the registered goods; 
	calculate, based on at least the identification information of the registered goods, values of the registered goods; 
	output the values calculated as usable values of the economic entities to the economic entities; 
	output information on the registered goods that are stored and that are registered as shared goods by the plurality of economic entities, wherein any particular economic entity of the plurality of economic entities can obtain a registered good that has been registered by any of the other economic entities of the plurality of economic entities only if a calculated usable value of the registered good to be obtained is 	within a range of a total sum of usable values of each registered good that has been registered by the any particular economic entity.  
	As such, the claims recite functions associated with registering devices and/or components, managing the devices and/or components, storing information, calculating values of goods, outputting the values calculated, and outputting information on the registered goods.
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
		Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The abstract idea illustrated above is similar to commercial interactions and managing personal behavior or relationships or interactions between people in that the limitations comprise functions associated with commercial interactions (agreements/business relations) and following rules or instructions as related to registering devices and/or components to manage the devices and/or components that can be used by the plurality of economic entities (i.e., registering devices and/or components to manage the devices and/or components, storing information associated with the entities, information associated with the registered goods, and quantities associated with the registered goods, calculating values of the registered goods based on at least the information identifying the goods, outputting calculated values as usable values, and outputting stored goods registered as shared goods).
	Therefore, the claims are directed to an abstract idea comprising certain methods of organizing human activity.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., registering devices and/or components to manage the devices and/or components, storing information associated with the entities, information associated with the registered goods, and quantities associated with the registered goods, calculating values of the registered goods based on at least the information identifying the goods, outputting calculated values as usable values, and outputting stored goods registered as shared goods). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
	As such, the claims are directed to an abstract idea comprising mathematical concepts, certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the additional elements do not amount to significantly more than the abstract idea.  The claims recite additional elements of : a value management server comprising a plurality of units to perform functions, using a computer to perform the steps of the claimed method, and a non-transitory computer readable medium recording a program that makes a computer function as a means to perform the claimed functions in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “The spare part sharing system 100 includes the server 1 (serving as a value management server) and terminals 4 (4A, 4B, 4C, . . .),” (0034), “The server 1 and the terminals 4 are connected together through a network N so as to be able to communicate with each other. The network N is, for example, the Internet, a VPN (Virtual Private Network), or a public telephone network. There is no limitation to a specific communication method in the network N, which one of a wired connection and a wireless connection is used, and the like,” (0035), “The terminal 4 is, for example, a personal computer (PC) that is owned by each enterprise. The terminal 4 may be a portable terminal such as a tablet terminal or a smartphone. The terminal 4 includes a control unit, a storage unit, an input unit, a display unit, a communication unit, and the like,” (0051), “The devices included in the spare part sharing system 100 described above can be individually realized by hardware, software or a combination thereof,” (0052), “The programs used in the present invention are stored with various types of non-transitory computer readable media and can be supplied to a computer. The non-transitory computer readable media include various types of tangible storage media,” (0076), and the specification describes the system and components in broad, functional terms (0009-0017, 0019, 0020, 0033, 0036-0047, 0056-0062, 0069, 0079, 0080, Fig. 1, Fig. 2).
	The use of broad, functional terms used to disclose the additional elements illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected, analyzed, transmitted, or received being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claim, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	As such, the additional elements of claims 1, 10, and 11 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	Claim 2 merely further embellishes the abstract idea as related to mathematical concepts and transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis with regard to calculating the value of the registered goods.  The claim does not add anything significant to the abstract idea.
	Claim 3 merely further embellishes the abstract idea as related to transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis with regard to storing and outputting information. The claim does not add anything significant to the abstract idea.
	Claims 4, 5 merely further embellish the abstract idea as related to transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis with regard to providing a notification. The claims do not add anything significant to the abstract idea.
	Claims 6, 8, and 9 merely further embellish the abstract idea as related to transmitting and receiving data with regard to a usage request. The claims do not add anything significant to the abstract idea.
	Claim 7 merely further embellishes the abstract idea as related to transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis with regard to entity information. The claim does not add anything significant to the abstract idea.
	At best, the claims describe mathematical concepts, certain methods of organizing human, and mental processes through the use of generic computer components as tools to implement the abstract idea.
	Additionally, the Examiner notes that, in discussing the prior art, the “Background of the Invention” section discussing the field of the invention and the related art, the instant specification notes that conventionally, when a device and/or component, such as a part, is broken, a stored spare part is used (0004), or the part is ordered from a supplier (0003). In describing the claimed invention, the specification simply describes entities registering “spare parts” as available for use, and an entity using a part of another entity (0007-0008), wherein, “The spare parts refer to devices and/or components that are possessed by each enterprise and that serve as spare items,” (0036), wherein an enterprise loans the spare part (0040), wherein, “The loanee enterprise that receives the loan is obliged to purchase the same part as the spare part loaned so as to return it,” (0072), and, “Hence, each enterprise utilizes the spare part sharing system 100 so as to be able to receive, from other enterprises, the loan of the spare parts that are not possessed by the enterprise. Consequently, the enterprise can receive the spare parts earlier than the enterprise orders and waits for them,” (0074). As such, instead of ordering a part from a parts supplier who has the part in inventory and being able to use the part when it is delivered, a first entity may order the part from a second entity that has the part in inventory and use the part when it is delivered, then the first entity has to purchase the same part in order to replace the part and return it to the second entity that delivered the spare part for use (i.e., if a first entity does not store a required spare part in inventory, instead of the first entity ordering a part from a parts supplier and shipping the part overnight, or as required, the first entity may request to use a part registered by a second entity that the second entity has in inventory as a spare part, and, when the second entity delivers the part, the first entity may then use the spare part, and the first entity also has to order the same spare part from a parts supplier in order to return it to the second entity). As such, the claimed invention broadly comprises automating a known process.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  Therefore, claims 1-11 are directed to non-statutory subject matter.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (U.S. Patent Application Publication 20090299802), in view of Peterson (United States Patent 6324522), and further in view of Lavian (United States Patent 9083728).
	Regarding claims 1, 10, and 11, independent claims 1, 10, and 11 are substantially similar and will be addressed initially, wherein the discussion of claim limitations apply to the substantially similar limitations of the independent claims. Substantially similar dependent claims will be addressed together, as indicated.
	Regarding claims 1, 10, and 11,
	(claim 1) A value management server that registers devices and/or components possessed by a plurality of economic entities as registered goods that can be used by all the economic entities and that manages the devices and/or components, the value management server comprising: 
	(claim 10) A value management method of using a computer so as to register devices and/or components possessed by a plurality of economic entities as registered goods that can be used by all the economic entities and to manage the devices and/or components, the value management method comprising: a storage step of 
	(claim 11) A non-transitory computer readable medium recording a program that makes a computer function as: [a means to perform a plurality of functions]
NOTE: The portions of the preambles of claim 1 and claim 10 in bold, above, are interpreted as nonfunctional descriptive material and a mere statement of purpose or intended use rather than any distinct definition of any of the claimed invention’s limitations, is not considered a limitation, and is of no significance to claim construction. See MPEP 2111.02 The claimed functions may result in the purpose or intended use of the claimed invention, but a combination of prior art that teaches the claimed functions and claimed limitations does not have to teach the purposes or intended uses cited in the preamble in order to teach the broadest reasonable interpretation of the claims. Whether or not the prior art system and method cited to address the claimed functions achieves the intended use does not distinguish the claimed invention from prior art that discloses all the structural limitations and is capable of performing the recited functions. Nonetheless, the Examiner notes the limitations will be addressed by prior art in addressing the subsequent limitations.

	Brennan — which is directed to a system and method for managing partner organizations — discloses:
	[a system, method, and software for managing partner organizations (0003; see also 0139 describing partner organizations in a supply chain or sales/distribution channel); an enterprise, server-based application (0390); an embodiment comprising modules and one or more servers (0293, Fig 16; see also 0294, 0390, 0423, 0622, Fig. 14, Fig. 15); portions of the system can be distributed as computer code on articles comprising computer readable media (0622); ensure that its partners have capabilities in place to consistently meet the organization's objectives. Examples of organizations that rely on many partners include: Product manufacturers with large supply chains that provide raw materials, components and outsourced production services; Businesses that rely on other organizations substantially for sales and distribution services (0005-0007, Fig. 2; see also 0032, 0065); ensuring partners have capabilities in place to consistently meet the organization's objectives as related to supply chains that provide components and businesses relying on other organizations substantially for sales and distribution services (0005-0007, Fig. 2; see also 0032, 0065); The primary advantage of a system according to the current invention is that for the first time an organization with many partners can manage many capabilities (in one or more domains) across all its partners, not just its top partners. The result is significantly less risk and a more competitive organization (0110)] Brennan describes a system and method for managing organizations partnering in a supply chain or sales distribution channel and ensuring that its partners have capabilities in place to consistently meet the organization's objectives, resulting in significantly less risk and a more competitive organization. 
	(claim 1) a storage unit that stores at least identification information of the economic entities and identification information and quantities of the registered goods; 
	(claim 10) a storage step of storing at least identification information of the economic entities and identification information and quantities of the registered goods;
	(claim 11) a storage means that stores at least identification information and 
quantities of goods where devices and/or components possessed by a plurality of economic entities are registered as the goods that can be used by all the economic entities and identification information of the economic entities that register the goods;
	[a system and method for managing partner organizations (0003); FIG. 18 illustrates one embodiment in which a system according to the present invention manages partner capabilities without constant attention: Measuring partner capabilities; Identifying partner gaps versus objectives… aids in closing the gaps (e.g. references to a standard; templates, instructions;  (0072-0074, 0077, Fig, Fig. 1Fig. 18; see also 0060, 0087-0093); Better Data Visibility--central database with common data structure enables summing of data across partners (0119; see also 0115, 0485, 0621); partner data gathering to ensure partners have adequate capabilities to identify and communicate gaps (0025-0028, 0032, 0033, Fig. 2, Fig. 3, Fig. 5); financial data about the partners; measurement of current partner capabilities (0143, Fig. 4, Fig. 14D, Fig. 17, Fig. 18; see also 0196-0206, 0621, 0321); partner type and partner name (0367, Fig. 12A, 0465, Figs. 14A-14E; see also 0462-0464, Figs. 14A-14E); partner location information; addresses; mapping locations; geocode data; financial data about the partners; measurement of current partner capabilities (0143, Fig. 4, Fig. 14D, Fig. 17, Fig. 18); ); objectives may be linked to other tables in the data model, including a table associated with a part (0568-0569; see also 0619-0621 discussing attribute tables, creating reports, performing business intelligence analysis and data mining); reports on partner status are generated from the transaction database while additional analysis is facilitated by exporting data into CSV format for import into a spreadsheet for analysis using filters, statistics, pivot tables and pivot charts (0618; Figs. 15A-15A); There are hundreds of tables and business rules included in FIGS. 14-16. Another embodiment could have far more tables to hold additional information that used to measure and improve partner capabilities (0617; see Figs. 14-15F illustrating business rules associated with Supplier ID, Site ID, Part ID, Currency ID, Survey ID, Survey Item List, Documents by Template, Part Count by Supplier ID, Financial Data by Supplier ID, Survey Item Rules by Survey ID, Survey Item Value by List ID, Site Count by Item ID, Site Count by Supplier ID, etc.); reports on partner status are generated from the transaction database while additional analysis is facilitated by exporting data into CSV format for import into a spreadsheet for analysis using filters, statistics, pivot tables and pivot charts (0618)] As described by Brennan, the method and system for managing partner organizations comprises measuring partner capabilities, gathering partner data to ensure partners have adequate capabilities, and identifying partner gaps versus objectives. Objectives may be linked to tables associated with a part. Wherein tables, objectives, and business rules may be used to generate reports on partner status, wherein the report may comprise information identifying partners [Supplier ID], partner sites [Site ID], part identification information [Part ID], and quantities of the registered goods [Part Count by Supplier ID].
	Regarding the limitations of:
	[provide], based on at least the identification information of the registered goods, values of the registered goods; 
	a first output unit that outputs the values [provided] as usable values of the economic entities to the economic entities; 
	and a second output unit that outputs information on the registered goods that are stored in the storage unit and that are registered as shared goods by the plurality of economic entities, 
	[financial data about the partners; measurement of current partner capabilities (0143, Fig. 4, Fig. 14D, Fig. 17, Fig. 18); objectives may be linked to other tables in the data model, including a table associated with a part (0568-0569; see also 0619-0621 discussing attribute tables, creating reports, performing business intelligence analysis and data mining, a data warehouse function performs metrics and gaps calculations and then exports the results); ensuring partners have capabilities in place to consistently meet the organization's objectives as related to supply chains that provide components and businesses relying on other organizations substantially for sales and distribution services (0005-0007, Fig. 2; see also 0032, 0065)] While Brennan also discloses survey questions may be associated with a survey item, survey item type, and a survey item value, wherein the survey item may be a part (0523-0538; see also 0539-0547, 0548); The web application allows the supplier to download a spreadsheet containing the supplier's parts and other related data…the application confirms that the values in each cell are valid. For example, it checks that the part # is one of the parts assigned to the supplier (0032, 0323); financial data about the partners; measurement of current partner capabilities (0143, Fig. 4, Fig. 14D, Fig. 17, Fig. 18); XYZ could define capability objectives based on generally accepted standards and could add other objectives (0071)] Brennan discloses providing values of the items, but does not appear to explicitly recite calculating the value of items. 
	Regarding claim interpretation of the remaining limitations of: wherein any particular economic entity of the plurality of economic entities can obtain a registered good that has been registered by any of the other economic entities of the plurality of economic entities only if a calculated usable value of the registered good to be obtained is within a range of a total sum of usable values of each registered good that has been registered by the any particular economic entity, the Examiner interprets the limitations as comprising a contingent limitation, wherein a plurality of entities registering goods for other entities to obtain/borrow/etc., wherein an Entity A may obtain/borrow/etc. a registered good X from another Entity only if the value of the registered good X is within a range of the values of each of the registered goods of Entity A [i.e., Entity A may obtain/borrow/etc. Item X from a partner Entity only if the value of Item X is within a range of the total value of all goods/items registered by Entity A; Entity A may obtain/borrow/etc. Item X from a partner Entity if the value of the items/goods registered by Entity A are sufficient to act as collateral for Item X they wish to obtain/borrow/etc.]. The Examiner notes the interpretation above corresponds to the disclosure of Applicant’s specification, which states (emphasis added), “The loan can be performed within the range of the usable value of the spare parts registered by each enterprise (see Applicant specification at 0073; see also 0050, 0054). The contingent limitation appears to allow Entity A to borrow Item X only if the value of Item X is below the total value of the items registered by Entity A (i.e., the contingent limitation appears to allow Entity A to borrow Item X only if Entity A has collateral to cover the value of Item X). The Examiner notes this interpretation corresponds to Applicant’s remarks on pages 28-30 of Applicant’s Remarks filed 7/12/21, wherein Applicant describes the limitations in the context of an enterprise receiving a loan of parts only if the value of the parts being obtained is within the range of the total value of goods registered by the enterprise receiving the loan of parts.
The discussion of the previous limitations applies here, as well. As described by Brennan, each partner organization may have to meet certain capabilities, objectives, standards, and business rules as related to what parts the partner organizations have in inventory as well as the quantity of those parts, wherein capability objectives may be based on generally accepted standards or based on partner organizations adding an objectives (i.e., defining certain parts and quantities of parts required to be available by partner organizations). As such, each partner organization has to meet certain capabilities in order to be a partner organization [i.e., wherein any particular economic entity of the plurality of economic entities can obtain a registered good that has been registered by any of the other economic entities of the plurality of economic entities]. 
While the disclosure of Brennan also describes measuring partner capabilities; generating reports based on linking objectives to data tables and business rules associated with partner organizations, site locations, part IDs of parts at site locations, and part quantities of part IDs at site locations, and part values to identify gaps in partner capabilities versus objectives, the disclosure of Brennan describes requiring partner organizations to maintain capabilities as related to parts and part values to be able to become a partner organization [to obtain an item from another partner organization], but, while Brennan describes being a partner organization based on parts and part values in the context of meeting certain capabilities, objectives, standards, and business rules, Brennan does not appear to explicitly recite the contingency of an Entity A only being able to obtain/borrow/etc. Item X if the value of Item X is within a total value of all items/goods registered by Entity A (i.e., Entity A may obtain/borrow/etc. Item X from another Entity only if the total value of items/goods registered by Entity A is within a range to be sufficient to act as collateral). Brennan does not appear to explicitly recite a calculated usable value of the registered good to be obtained is within a range of a total sum of usable values of each registered good that has been registered by the any particular economic entity.
	However, regarding the element of calculating values of registered goods, Peterson — which is directed to a system and method for distributing items, especially industrial maintenance repair and operating (MRO) parts and supplies — discloses (while additional claim elements and limitations and related disclosure are included to provide context for the disclosure of Peterson and provide support regarding the motivation and rationale to combine, the portions in italics are what Brennan does not appear to explicitly recite):
	[a process for integrating a maintenance supply network with an information network for selectively distributing information about inventory levels and pricing among vendors, and efficiently transferring inventory between parties according to prearranged terms. A plurality of vendors (distributors) of an item is provided with an information network for communicating among the vendors information about the quantity of the item each vendor has in inventory (c1 61 – c2 2, see also c13 66 – c14 23 discussing a Distributor Inventory Network which enables vendors to work cooperatively through an electronic inventory sharing/viewing exchange network, which can ultimately lead to an increase in customer satisfaction, reduced quick delivery penalties assessed by the manufacturers, and lower inventory costs)]
	a value calculation unit that calculates, based on at least the identification information of the registered goods, values of the registered goods; 
	a first output unit that outputs the values calculated by the value calculation unit as usable values of the economic entities to the economic entities; 
	[enables the user to search for an item within a manufacturer's line and the item's availability at the different vendor locations (c15 16-36); the information network displays, in addition to the search form which remains visible, the results of the search. The information displayed includes, for each owner (vendor or manufacturer) having a part for sale, a line listing the part number of an item fitting the search criteria, the code for the owner of the item, the quantity of the item for sale, the price of the item, the date of the inventory listing (the date when the owner said the item was in inventory), and possibly the description of the item (c15 49-57); preferably the prices displayed within the Inventory Network and the Electronic Commerce functions of the process 100 may be produced either from a stated price supplied by the owner of the item, or from a calculation of the price as a percentage of the manufacturer's list price, based on a discount table supplied by the owner of the item. If neither a stated price nor a discount percentage is supplied by the owner, the listed price will be the manufacturer's list price (c15 58-66)] The Examiner interprets a calculation of a price based on a discount table as calculating the value of registered goods.
	Brennan teaches systems and methods for managing partner organizations. Peterson teaches systems and methods for distributing items, especially industrial maintenance repair and operating (MRO) parts and supplies. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Brennan and Peterson is that Brennan does not appear to recite calculating values of registered goods.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Peterson to Brennan would simply incorporate the known methods of distributing items, especially industrial maintenance repair and operating (MRO) parts and supplies as taught by Peterson with the known methods for managing partner organizations as taught by Brennan in order to ensure that partners have capabilities in place to consistently meet organizations’ objectives (Brennan 0005-0007, Fig. 2; see also 0032, 0065), integrate a maintenance supply network with an information network for selectively distributing information about inventory levels and pricing among vendors, and efficiently transferring inventory between parties according to prearranged terms (Peterson c1 61 – c2 2), and to enable vendors to work cooperatively through an electronic inventory sharing/viewing exchange network, which can ultimately lead to an increase in customer satisfaction, reduced quick delivery penalties assessed by the manufacturers, and lower inventory costs (Peterson c13 66 – c14 23).
	Regarding the limitations as related to the contingency of an Entity A only being able to obtain/borrow/etc. Item X if the value of Item X is within a total value of all items/goods registered by Entity A, Lavian — which is directed to systems and methods to support sharing and exchanging in a network — discloses:
	wherein any particular economic entity of the plurality of economic entities can obtain a registered good that has been registered by any of the other economic entities of the plurality of economic entities only if a calculated usable value of the registered good to be obtained is within a range of a total sum of usable values of each registered good that has been registered by the any particular economic entity.  
	[Embodiments for the present invention provide a system for sharing and exchanging in a network…Each of the first users is facilitated for announcing sharable activity, service or product, and one or more conditions corresponding thereto. The sharable activity, service or product is announced for inviting one or more second users therefor. Further, the database includes information corresponding to the one or more second users. The second users are facilitated for accepting at least one of the announced sharable activity, service or product…Each of the first users matches with at least one of the second users when all the one or more conditions are met by the at least one second user based on the information corresponding to each of the second users (c 2 30-50); each registered user of a client device, such as the client device 104a, may post the information corresponding to the product, service or activity that the user wants to share or exchange with other users of the system 108…the user may post one or more conditions corresponding to post or announcement. The conditions may include, but are not limited to, information or terms corresponding to the posted request or announcement for sharing or exchanging (c3 31-41); the user may post one or more conditions corresponding to the announcement. The conditions (as posted by the first user corresponding to the sharable/exchangeable activity/service/product) may include, but are not limited to, at least one of type, time, location, compensation, security collateral or required skill level corresponding to the sharable activity, service or product (c8 21-28; see also c19 65 – c20 3, c 23 40-45); system 108 may determine the credibility of users for sharing and/or exchanging resources with a first user based on various factors (c7 57-60)] As described by Lavian, Registered User A may post information corresponding to a product that the user wants to share with other users of the system, wherein Registered User A may post one or more conditions for sharing the product, wherein the one or more conditions may comprise at least one of compensation and security collateral corresponding to the sharable product. Lavian describes an exemplary embodiment of sharing an item [a guitar], wherein the related information and corresponding conditions comprise the borrowing user to submit security collateral for the guitar (see Lavian at c 25 24-51). The Examiner interprets a condition of requiring the borrowing user to submit security collateral for the guitar as corresponding to the borrowing user registering security collateral with the system, wherein the value of the item being borrowed [the guitar] is not below the total value of security collateral registered by the borrowing user. Additionally, as described by Lavian, the user may include any terms and conditions they desire as related to compensation and security collateral in order for another user to borrow an item. As such, the security collateral may be greater than the value of the item in order to compensate the owner of the item, but may include compensation for time and expenses associated with replacing the item, or the security collateral may comprise multiple items having a total value at least a certain amount above the value of the item being borrowed. As such, the Examiner interprets the disclosure as teaching or suggesting the broadest reasonable interpretation of the limitations.
See the disclosure below providing additional context for the disclosure as related to the instant claims:
	Lavian further discloses:
	[The invention relates to social networking applications and more specifically the invention relates to leveraging social networks by sharing and exchanging activities, services and resources (c1 7-9); leveraging social networks by sharing and exchanging activities, services and resources (c1 7-9); interested users may be completely unknown to the user who posts the query. Thus, the main problem in such systems is the lack of credibility, in the interested people, which typically is the pre-requisite for many users (c1 34-38); the user may need to contact the other interested users, either personally or telephonically, to discuss various parameters for sharing (c1 40-42); The processor 302 of the system 108 may search for suitable second users of the system 108 by matching the content and/or type of the announcement or request made by the first user with the profile information of the other users of the system 108 (c7 6-10); the users of the client devices 104 may need to register with the system 108 for sharing and exchanging at least one of activity, product, or service (hereinafter `activity`, `product` and `service` may collectively be referred to as `resources`) in the network 106. (c4 43-48)]
Brennan teaches systems and methods for managing partner organizations. Peterson teaches systems and methods for distributing items, especially industrial maintenance repair and operating (MRO) parts and supplies. Lavian teaches systems and methods to support sharing and exchanging in a network. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Lavian and the combination of Brennan and Peterson is that Lavian discloses: each registered user may post the information corresponding to the product, service or activity that the user wants to share or exchange with other users of the system; the user may post one or more conditions; the conditions may include, but are not limited to, information or terms corresponding to the posted request or announcement for sharing or exchanging; and the conditions may include at least one of type, time, location, compensation, security collateral or required skill level corresponding to the sharable activity, service or product.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: each registered user may post the information corresponding to the product, service or activity that the user wants to share or exchange with other users of the system; the user may post one or more conditions; the conditions may include, but are not limited to, information or terms corresponding to the posted request or announcement for sharing or exchanging; and the conditions may include at least one of type, time, location, compensation, security collateral or required skill level corresponding to the sharable activity, service or product (as taught by Lavian) and the features of distributing items, especially industrial maintenance repair and operating (MRO) parts and supplies and a calculation of the price as a percentage of the manufacturer's list price, based on a discount table supplied by the owner of the item (as taught by Peterson) with the system and method for managing partner organizations (as taught by Brennan) in order to provide a system and method to support resource sharing with credible users without requiring much time consumption at a user's end (Lavian c 2 17-20), facilitate the share and exchange of an activity, service or product among the users through the network (Lavian c 4 24-26).

Regarding claim 3, The value management server according to claim 1, 
	The combination of Brennan, Peterson, and Lavian teaches the limitations of claim 1.
	Brennan further discloses:
	wherein the storage unit further stores information on storage places of the registered goods, and the second output unit further outputs the information on the storage places of the goods.  
	[tables to hold additional information used to measure and improve partner capabilities, including a list of products of a supplier or partner, partner site locations, a relationship that ties a part to a particular partner, and which parts are produced at which sites by the partner (0485-0510, 0617); measurement of current partner capabilities (0143, Fig. 4, Fig. 14D, Fig. 17, Fig. 18; see also 0196-0206, 0621, 0321); site part count by supplier ID or by object ID (0612, Figs. 14A-14E, Fig. 15B, Fig. 15C); survey item count by survey ID and supplier ID (Fig. 15D); download a spreadsheet containing the supplier's parts and other related data…the application confirms that the values in each cell are valid. For example, it checks that the part # is one of the parts assigned to the supplier (0032, 0323)]

	Regarding claim 4, The value management server according to claim 1 
	The combination of Brennan, Peterson, and Lavian teaches the limitations of claim 1.
	Brennan further discloses:
	comprising: a notification unit that provides, when a usage request for the good is received from an economic entity that desires to use the good, notification to an economic entity that possesses the good, wherein each of these economic entities are from the plurality of economic entities.  
	[In one embodiment, COM sends notifications (e.g. email, letters, telephone calls) and processes emails and telephone calls received based on flexible workflow configuration and data in any data store (e.g. database, file storage, secure web service request, etc.) (0383); a request may be emailed to a partner (0229)]

	Regarding claim 5, The value management server according to claim 4, 
	The combination of Brennan, Peterson, and Lavian teaches the limitations of claim 4.
	Brennan further discloses:
	wherein the notification unit provides the notification to the economic entity that possesses the good 
	The Examiner notes the limitation above is taught in addressing the claim 4 limitation of, a notification unit that provides, when a usage request for the good is received from an economic entity that desires to use the good, notification to an economic entity that possesses the good. Claim 5 adds a condition (below).
	on condition that the value of the good for that the usage request received does not exceed the usable value of the goods possessed by the economic entity that desires to use the good.  
	In view of Applicant’s remarks on pages 28-30 of Applicant’s Remarks filed 7/12/21, wherein Applicant describes the limitations in the context of Company B receiving the loan only within the range of the spare parts registered by Company B, the Examiner interprets the claimed condition to be met by addressing the substantially similar limitation of claim 1. 

Regarding claim 6, The value management server according to claim 1, 
	Regarding the remaining limitations of: wherein a usage request for the good from an economic entity that possesses the good to a economic entity that desires to use the good is a loan of the good from the economic entity that possesses the good to the economic entity that desires to use the good, wherein each of these economic entities are from the plurality of economic entities, the limitations effectively add the aspect of the usage request for the good is a loan of the good.
	The combination of Brennan, Peterson, and Lavian teaches the limitations of claim 1.
	Lavian further discloses:
	[a user of the system, such as the system 108 (as described previously), not only be facilitated to share or exchange resources and information in the network. Additionally, the user may be supported perform various other tasks such as selling, purchasing, borrowing one or more items, service, activities, information and so forth (c 28 27-32; see also c1 62-64, c24 20-23 describing a user borrowing an item from another user)]. The Examiner interprets the disclosure as related to users sharing and borrowing items as corresponding to a usage request for the good being a loan of the good.
	The Examiner asserts the claims are recited in a manner in which the motivation and rationale to combine the combination of Brennan, Peterson, and Lavian in addressing the limitations of claim 1 applies here, as well.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan, in view of Peterson, in view of Lavian, and further in view of Rangarajan (U.S. Patent Application Publication 20090063251).
	Regarding claim 2, The value management server according to claim 1 
The combination of Brennan, Peterson, and Lavian teaches the limitations of claim 1.
Regarding the limitations of: wherein the value calculation unit calculates the value of the registered good based on at least the identification information of the registered good and the total quantity of the good available and any supply and demand constraints associated with availability of the good, while the combination of Brennan, Peterson, and Lavian teaches the limitations in bold, above, the combination of Brennan, Peterson, and Lavian does not appear to explicitly recite taking into account the total quantity of the good available and any supply and demand constraints associated with availability of the good. 
However, Rangarajan – which is directed to a system and method for simultaneous price optimization and asset allocation to maximize manufacturing profits – discloses (note the portion in italics is what has not explicitly been addressed):
	[2wherein the value calculation unit calculates the value of the registered good based on at least the identification information of the registered good and the total quantity of the good available and] any supply and demand constraints associated with availability of the good.  
	[In one embodiment, price points are generated for an item…. A supply-chain model determines supply-side constants, variables, costs, capacities, and constraints…..demand and supply-side metrics may be used by a solver to determine an optimal solution. Optimization constraints are generated for both the supply-side as well as the demand-side…. In one embodiment, the optimal solution is a selection of a single value for each of the preceding dimensions of supply, price, and demand for each time phase (0014); The supply-chain may model multiple organizations and may represent both organizations internal to the supply chain and supplies from external vendors (0044); On-hand and existing supply may also be included into the supply chain model… The projected available quantity may also be used as a supply-side constraint (0047); In-transit shipments and receipts are modeled as supply from one organization to another (0050); In one embodiment, the supply-chain model considers replenishment supply. For example, replenishment may include purchased supply from a vendor, which may be represented by a supply-side variable XVITC. In one embodiment, replenishment supply may also include transported supply from a sister organization, which may be represented by a variable XUITC, and may also include the total quantity produced by a process for the production of an item, which may be represented by a variable TQPIP (0051);
Brennan teaches systems and methods for managing partner organizations. Peterson teaches systems and methods for distributing items, especially industrial maintenance repair and operating (MRO) parts and supplies. Lavian teaches systems and methods to support sharing and exchanging in a network. Rangarajan teaches a system and method for simultaneous price optimization and asset allocation to maximize manufacturing profits. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Rangarajan and the combination of Brennan, Peterson, and Lavian is that Rangarajan discloses: supply-side constants, variables, costs, capacities, and constraints; demand and supply-side metrics may be used by a solver to determine an optimal solution; Optimization constraints are generated for both the supply-side as well as the demand-side; the optimal solution is a selection of a single value for each of the preceding dimensions of supply, price, and demand for each time phase; On-hand and existing supply may also be included into the supply chain model; The projected available quantity may also be used as a supply-side constraint; replenishment supply may also include transported supply from a sister organization, which may be represented by a variable, and may also include the total quantity produced by a process for the production of an item, which may be represented by a variable.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: supply-side constants, variables, costs, capacities, and constraints; demand and supply-side metrics may be used by a solver to determine an optimal solution; Optimization constraints are generated for both the supply-side as well as the demand-side; the optimal solution is a selection of a single value for each of the preceding dimensions of supply, price, and demand for each time phase; On-hand and existing supply may also be included into the supply chain model; The projected available quantity may also be used as a supply-side constraint; replenishment supply may also include transported supply from a sister organization, which may be represented by a variable, and may also include the total quantity produced by a process for the production of an item, which may be represented by a variable (as taught by Rangarajan), the features of: each registered user may post the information corresponding to the product, service or activity that the user wants to share or exchange with other users of the system; the user may post one or more conditions; the conditions may include, but are not limited to, information or terms corresponding to the posted request or announcement for sharing or exchanging; and the conditions may include at least one of type, time, location, compensation, security collateral or required skill level corresponding to the sharable activity, service or product (as taught by Lavian), and the features of distributing items, especially industrial maintenance repair and operating (MRO) parts and supplies and a calculation of the price as a percentage of the manufacturer's list price, based on a discount table supplied by the owner of the item (as taught by Peterson) with the system and method for managing partner organizations (as taught by Brennan) in order to consider optimal inventory allocation and replenishment of parts (Rangarajan 0006) and consider the impact of capacity and other constraints present in the supply chain to capture multi-item interaction between the profit, price, demand, satisfiable demand and supply-side constraints to perform price optimization (Rangarajan 0007, 0009), and model time-phased inventories, their replenishment, and capacities associated with replenishment to provide an optimal price profile for items based on the objective function, enabling simultaneous price optimization and asset allocation to maximize manufacturing profits (Rangarajan 0011; see also 0012-0014).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan, in view of Peterson, in view of Lavian, and further in view of Chowdhary (U.S. Patent Application Publication 20070250398).
	Regarding claim 7, The value management server according to claim 1, 
	The combination of Brennan, Peterson, and Lavian teaches the limitations of claim 1. 
	The combination of Brennan, Peterson, and Lavian does not appear to explicitly recite that the economic entities are made to conceal each other (i.e., the combination of Brennan and Peterson does not appear to explicitly recite that the economic entities are anonymized).
	However, Chowdhary – which is directed to systems and methods for coordinating business transactions – discloses (note the portion in italics is what has not explicitly been addressed):
	wherein an economic entity that possesses the good and a economic entity that desires to use the good are made to conceal each other, wherein each of these economic entities are from the plurality of economic entities.  
	[systems and methods for coordinating business transactions, and specifically to an automated. Internet-based system and method for coordinating a variety of business transactions among multiple vendors of consumer products (0002); The vendors that utilize the system of the present invention do not typically communicate with one another concerning a particular transaction; rather the shipping vendor that collaborates with the selling vendor is chosen automatically and anonymously by transaction coordinator 30 (0030; see also 0007); In its typical mode of operation, hub 16 optimizes transactions while keeping vendors anonymous and keeping vendor catalogs transparent to each other (0072; see also 0086); enables vendors to collaborate towards fulfilling customer orders and share profits anonymously while not having to deal with the intricacies of transacting or even identifying a transaction partner(0009)]
	Brennan teaches systems and methods for managing partner organizations. Peterson teaches systems and methods for distributing items, especially industrial maintenance repair and operating (MRO) parts and supplies. Lavian teaches systems and methods to support sharing and exchanging in a network. Chowdhary teaches systems and methods for coordinating business transactions. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Chowdhary and the combination of Brennan, Peterson and Lavian is that Chowdhary discloses optimizing transactions while keeping vendors anonymous.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of optimizing transactions while keeping vendors anonymous (as taught by Chowdhary), the features of: each registered user may post the information corresponding to the product, service or activity that the user wants to share or exchange with other users of the system; the user may post one or more conditions; the conditions may include, but are not limited to, information or terms corresponding to the posted request or announcement for sharing or exchanging; and the conditions may include at least one of type, time, location, compensation, security collateral or required skill level corresponding to the sharable activity, service or product (as taught by Lavian), and the features of distributing items, especially industrial maintenance repair and operating (MRO) parts and supplies and a calculation of the price as a percentage of the manufacturer's list price, based on a discount table supplied by the owner of the item (as taught by Peterson) with the system and method for managing partner organizations (as taught by Brennan) in order to provide an automated system for multiple vendors to participate in mutually beneficial collaborations by which vendors that are geographically distanced from another can be brought together to coordinate and optimize transactions while keeping vendors anonymous and keeping vendor catalogs transparent to each other (Chowdhary 0005, 0072; see also 0086), and reduce unnecessary costs usually associated with the processing of transactions performed on-line and enable vendors to collaborate towards fulfilling customer orders and share profits anonymously while not having to deal with the intricacies of transacting or even identifying a transaction partner (Chowdhary 0009), wherein maintaining vendor anonymity prevents vendors from seeking to collaborate without utilizing the system of the present invention (Chowdhary 0135).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan, in view of Peterson, in view of Lavian, in view of Chowdhary, and further in view of Rangarajan.
	Regarding claims 8 and 9, the claims are substantially similar, and will be addressed together.
	(claim 8) comprising: an IOU receiving unit that receives, from the economic entity that desires to use the good, an IOU for the good.  
	(claim 9) comprising: an IOU issuing unit that issues the IOU to the economic entity that possesses the good.  
	The combination of Brennan, Peterson, Lavian, and Chowdhary teaches the limitations of claim 7. As such, the aspect of the limitations of claims 8 and 9 which was not addressed in addressing claims 1 and 7 is the aspect of the usage request or agreement being an IOU. The combination of Brennan, Peterson, Lavian, and Chowdhary does not appear to explicitly refer to the request or agreement as comprising an IOU. 
	However, claims 8 and 9 broadly comprise transmitting and receiving an IOU, wherein an IOU is interpreted as a record of the transaction, wherein the good is required to be replaced. The limitations broadly comprise receiving a record of the transaction from the entity that desires to use the registered good, wherein the good is required to be replaced. The Examiner notes claim 6 describes the usage request as being a loan of the registered good (i.e., the entity requesting the good replaces the good), and the specification states, “The loanee enterprise that receives the loan is obliged to purchase the same part as the spare part loaned so as to return it,” (0072). As such, while the disclosure of Lavian as related to the limitations of claim 6, above, (wherein the usage request for the good is a loan of the good) applies here, as well, in the interest of compact prosecution, the Examiner notes the combination of Brennan, Peterson, Lavian, and Chowdhary does not appear to explicitly describe the limitations in the context of an IOU.
	However, Rangarajan – which is directed to a system and method for simultaneous price optimization and asset allocation to maximize manufacturing profits – discloses (note the portion in italics is what has not explicitly been addressed):
	(claim 8) comprising: an IOU receiving unit that receives, from the economic entity that desires to use the good, an IOU for the good.  
	(claim 9) comprising: an IOU issuing unit that issues the IOU to the economic entity that possesses the good.  
	[In one embodiment, the supply-chain model considers replenishment supply. For example, replenishment may include purchased supply from a vendor, which may be represented by a supply-side variable XVITC. In one embodiment, replenishment supply may also include transported supply from a sister organization, which may be represented by a variable XUITC, and may also include the total quantity produced by a process for the production of an item, which may be represented by a variable TQPIP (0051); At step 180, an optimal solution is determined. The optimization model is executed by a solver to determine an optimal solution which simultaneously optimizes price and asset allocation for maximum profit while respecting all the modeled constraints… In one embodiment, the time-phased optimal solution includes an optimal profit over the planning horizon, an optimal revenue, optimal prices, satisfied demands and optimal replenishment supplies (0140, claim 1, claim 2)] The Examiner asserts the disclosure as related to replenishment, either by being purchased supply from a vendor or by transporting supply from a sister organization, teaches or suggests the usage request or agreement as being a record requiring that the good be replaced (i.e., an IOU). Additionally, the Examiner notes the disclosure teaches or suggests the limitation as described by the instant specification, which states, “The loanee enterprise that receives the loan is obliged to purchase the same part as the spare part loaned so as to return it,” (0072).
	Applying the disclosure to the limitations, the usage request or agreement is a record that is transmitted/received/stored, wherein the user in need of the part replenishes the part, either by providing a replacement part to the entity from which the part was obtained by purchasing a replacement part from a supplier or by transporting a replacement part from a sister organization. The Examiner interprets the disclosure as teaching or suggesting the limitations of claim 8 and claim 9, particularly in view of the prior disclosure of the combination of Brennan, Peterson, Lavian, and Chowdhary.
	Brennan teaches systems and methods for managing partner organizations. Peterson teaches systems and methods for distributing items, especially industrial maintenance repair and operating (MRO) parts and supplies. Lavian teaches systems and methods to support sharing and exchanging in a network. Chowdhary teaches systems and methods for coordinating business transactions. Rangarajan teaches systems and methods for simultaneous price optimization and asset allocation to maximize manufacturing profits. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Rangarajan and the combination of Brennan, Peterson, Lavian, and Chowdhary is that Rangarajan teaches calculating the value of the registered good by taking into account the total quantity of the good available and any supply and demand constraints associated with availability of the good.	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of simultaneous price optimization and asset allocation to maximize manufacturing profits (as taught by Rangarajan), the features of optimizing transactions while keeping vendors anonymous (as taught by Chowdhary), the features of: each registered user may post the information corresponding to the product, service or activity that the user wants to share or exchange with other users of the system; the user may post one or more conditions; the conditions may include, but are not limited to, information or terms corresponding to the posted request or announcement for sharing or exchanging; and the conditions may include at least one of type, time, location, compensation, security collateral or required skill level corresponding to the sharable activity, service or product (as taught by Lavian), and the features of distributing items, especially industrial maintenance repair and operating (MRO) parts and supplies and a calculation of the price as a percentage of the manufacturer's list price, based on a discount table supplied by the owner of the item (as taught by Peterson) with the system and method for managing partner organizations (as taught by Brennan) in order to consider optimal inventory allocation and replenishment of parts (Rangarajan 0006) and consider the impact of capacity and other constraints present in the supply chain to capture multi-item interaction between the profit, price, demand, satisfiable demand and supply-side constraints to perform price optimization (Rangarajan 0007, 0009), and model time-phased inventories, their replenishment, and capacities associated with replenishment to provide an optimal price profile for items based on the objective function, enabling simultaneous price optimization and asset allocation to maximize manufacturing profits (Rangarajan 0011; see also 0012-0014).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689